DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The arguments filed on 10/22/2021 does put the application in condition for allowance.
	Examine withdraws all the rejections in prior office action due to the amendments, arguments, and declaration under 37 CFR 1.132
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-23, and 25-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 20-23 and 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
NOTICE OF ALLOWABILITY
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Fang Liu on 11/4/2021.
In the Claims:
In Claim 1 ln 12, please add the limitation of “of” between --is higher than a volume resistivity-- and --the heated and pressurized--
In Claim 26 ln 7, please replace the limitation of “batter” with --battery--
The following is an examiner’s statement of reasons for allowance:
Kim (US Pub No. 2011/0232757) in view of Amamiya (JP2011/155238, Machine translation) with supporting evidence by Watanabe (US Pat No. 5874513) and Shioda (PV Module Reliability Workshop @ Golden, CO Feb. 16th-17th, 2011) are the closest prior art.
	Modified Hiroyama et al. teaches the structural limitations of claims 1 but does not disclose the limitations of “ wherein a ratio (R1/R2) of a volume resistivity R1 (Ohm*cm) of the heated and pressurized first encapsulating sheet to a volume resistivity R2 (Ohm*cm) of the heated and pressurized second encapsulating sheet  is in a range of 1x10' to 1x10'°, and wherein the second encapsulating sheet contains an ethylene-vinyl acetate polymer or a modified polyvinyl butyl.” in conjunction with the remaining limitations of the claim. The declaration under 37 CFR 1.132 established results that were unexpected, unobvious, and of statistical and practical significance and the test data and analysis was a direct comparison the claimed invention with the closest prior art which was commensurate in scope with the claims.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein a ratio (R1/R2) of a volume resistivity R1 (Ohm*cm) of the heated and pressurized first encapsulating sheet to a volume resistivity R2 (Ohm*cm) of the heated and pressurized second encapsulating sheet  is in a range of 1x10' to 1x10'°, and wherein the second 
Therefore; claims 1, 5-14, 19-23, and 25-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726